DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .





Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 30, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.










Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 and 14-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the same virtual space" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the same virtual space" in line 12.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation "the same virtual space" in line 12.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-6 and 13-19 are rejected because they are dependent of rejected claims.







Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 7-8, 14-16 and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by VanBlon et al. (US 2018/0174363 A1).
As to claim 1, VanBlon discloses a method for controlling data [Paragraph 0004], the method comprising: 
receiving a first voice signal [Sound from the user] for a virtual object displayed on a first electronic device [User’s device] collected by the first electronic device [“Interaction may also be talking about the virtual object, as identified based on input from a microphone on the user's device that senses sound from the user.” Paragraph 0020]; 
obtaining a first recognition result by parsing and recognizing the first voice signal [“Execution of voice recognition software on the input to identify the virtual object as being talked about.” Paragraph 0020];
generating, based on the first recognition result, a control instruction for controlling the virtual object to perform an action corresponding to the control instruction [“The virtual object as it appears to the user to exist within the real world, as identified based on input from a camera in the user's environment that images the user and execution of gesture recognition software on the input to identify the user as pointing at the virtual object.” Paragraph 0020]; and 
sending the control instruction to the first electronic device and at least one second electronic device in the same virtual space [“The selector 328 may be selected using an audible command (such as “share the virtual object with Tim”), or may be selected by the user staring at the selector 328 for at least a threshold amount of time, for example. Responsive to the selector 328 being selected, the AR headset may transmit a command to, for example, a cloud service managing virtual objects for the cloud service to permit the virtual object 302 to be observable by Tim using the third device.” Paragraph 0052].
  
As to claim 2, VanBlon discloses the method according to claim 1, wherein the control instruction comprises an action instruction for the virtual object and an operation instruction for a virtual space function [Paragraph 0052]; 
the control instruction is adapted to control the virtual object to perform a first action corresponding to the action instruction and control the first electronic device to perform the operation instruction for the virtual space function [Paragraph 0052]; 
wherein the first action is associated with the virtual space function [Paragraph 0052].  

As to claim 3, VanBlon discloses the method according to claim 1, wherein before said receiving the first voice signal, the method further comprising: in response to a virtual object viewing request sent by the first electronic device, obtaining virtual object information to which the virtual object viewing request is directed, wherein the virtual object viewing request is used for obtaining the virtual object information related to the virtual object from the server side [Paragraph 0020]; and 
sending the virtual object information to the first electronic device and the at least one second electronic device [Paragraph 0052]. 

As to claim 7, VanBlon discloses a method for controlling data [Paragraph 0004], comprising: 
sending a first voice signal collected for a displayed virtual object to a server side [“A cloud server may be communicated with that is receiving data from each device pertaining to what is being viewed, and that manages permissions for the virtual objects and manages the virtual objects themselves.” Paragraph 0060];
receiving a control instruction provided by the server side, wherein the control instruction is obtained by recognizing the first voice signal [“The cloud server may communicate with the first device to inform the first device of which users are able to view which objects. Direct communication between the respective user devices may also be used for exchanging such information.” Paragraph 0060]; and 
using the control instruction to control the virtual object to perform an action corresponding to the control instruction [“At diamond 406 the logic may determine, based on the communication at block 404, whether the first virtual object is observable by others, such as the person using the second device via the second display.” Paragraph 0061].  

As to claim 8, VanBlon discloses the method according to claim 7, wherein the control instruction comprises an action instruction for the virtual object and an operation instruction for a virtual space function [Paragraph 0052]; 
wherein said using the control instruction to control the virtual object to perform the action corresponding to the control instruction comprises: 29 LZ2011331CN01-USusing the action instruction to control the virtual object to perform a first action corresponding to the action instruction and perform the operation instruction for the virtual space function [Paragraph 0052]; 
wherein the first action is associated with the virtual space function [Paragraph 0052].  

As to claim 14, VanBlon discloses an electronic equipment [FIG. 1], comprising: 
a processor [Processor 122 on FIG. 1]; 
a memory [Memory 140 on FIG. 1] for storing instructions executable by the processor; wherein the processor is configured to execute a method for controlling data, the processor is configured to: see claim 1’s rejection for the rest of claim 14’s rejection.

As to claim 15 see claim 2’s rejection above.

As to claim 16 see claim 3’s rejection above.
 
As to claim 20, VanBlon discloses a computer-readable storage medium, wherein the computer-readable storage medium storing instructions, wherein the instructions stored in the computer-readable storage medium, when executed by a processor of an electronic equipment, cause the electronic equipment to execute a method for controlling data [Paragraph 0083], the method for controlling data comprising: see claim 1’s rejection for the rest of claim 20’s limitations.





Allowable Subject Matter
Claims 4-6, 9-13, 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.












Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD GAUTHIER whose telephone number is (571)272-7539. The examiner can normally be reached 8:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAN TSANG can be reached on (571) 272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GERALD GAUTHIER/Primary Examiner, Art Unit 2653                                                                                                                                                                                                        
September 8, 2022